Per Curiam.
On September 13, 1913, H. E. Foster, as deputy prosecuting attorney in and for King county, filed in the superior court of said county an affidavit charging the relator, Thorwald Siegfried, with a constructive contempt, committed out of the presence of the court. The relator, being cited to appear before the respondent Honorable John E. Humphries, judge of the superior court, and answer the charge, at once and prior to further proceedings, moved the respondent to transfer the cause to another department of the court, or to call another judge to hear the charge, *701or to apply to the governor to send another judge to hear the same. The motion, which was properly supported by affidavit of prejudice, was denied by respondent. Relator thereupon applied to this court for a writ to prohibit respondent from proceeding further in the cause, other than to grant the motion.
The record and proceedings herein are substantially the same as those in cause number 11617, State ex rel. Russell v. Superior Court, ante p. 631, 138 Pac. 291, in which an opinion has been filed on this date. For reasons therein set forth, it is ordered that a peremptory writ be issued.